Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 9-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2014/0176181 A1), Shinde et al. (US 2005/0156611 A1, hereafter Shinde) and Wu et al. (US 2015/0033553 A1).
Regarding claim 1, Choi et al. (hereafter Choi) at fig. 1-2 discloses all the elements including a  probe card comprising: a plurality of contact probes [153]; a probe head [148] housing the plurality of contact probes, each contact probe having at least one contact tip adapted to abut onto a contact pad of a device under test [10]; a main support [top portion of 110]; a space transformer [142] connected to the main support and adapted to realize a spatial transformation of distances between contact pads on opposite sides of the space transformer; a first connecting element [two alignment fixtures or orienting device, as shown; 62, 65 of Shinde] that links the space transformer and the main support, and an abutment element [two elements, as shown, between 110, one each for connecting elements; 50 of Shinde] linked to the [rod as shown], a first end portion [round portion, as shown], and a second end portion [top head as shown], the space transformer has a first housing the first end portion includes a terminal section engaged in the first housing of the space transformer [as shown], and the second end portion abuts [as shown] onto the abutment element linked to the main support. 
Regarding claim 2, Choi at fig. 1-2 discloses the abutment element rests on the main support. 
Regarding claim 4, Choi at fig. 1-2 discloses the abutment element is realized by a material having a stiffness and a planarity greater than a material of which the main support is made [due to materials]. 
Regarding claim 5, Choi at fig. 1-2 discloses the second end portion of the connecting element has a maximum transverse dimension greater than a maximum transverse dimension of the body of the connecting element and defines an undercut section [area contacting abutment element; bottom rim surface of 65 of Shinde, as shown] that abuts onto the abutment element. 
Regarding claim 6, Choi at fig. 1-2 discloses the frame [frame as shown between 130 and 110] equipped with a housing hole [as shown] that houses the connecting element, the frame being positioned between the main support and the space transformer. 
Regarding claim 9, Choi at fig. 1-2 discloses the abutment element comprises a plurality of feet adjustable [adjustable orienting device] in a direction orthogonal to a plane defined by the abutment element being plate-like.
[as shown] housed in a second housing [portion for second connecting element] of the space transformer.
Regarding claim 11, Choi at fig. 2 discloses all the elements including the space transformer comprises a support and a multilayer linked to the support, the first housing being realized at least partially in the multilayer [see ¶0042].
Regarding claim 12, Choi at fig. 2 discloses the space transformer comprises a ceramic support and an organic multilayer linked to the ceramic support, the housing being realized at least partially in the multilayer [see ¶0042].
Regarding claim 16, Wu et al. fig. 8A discloses all the elements including a probe head 39, a main support 62, contact probes 394, space transformer 64, connecting element 67, an abutment element 352 and the terminal section of the first end portion of the first connecting element is threaded [as shown] and engages with a threaded hole in the space transformer [64].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 13-15, 17-19 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 6, 1 above, and further in view of Shinde, Shin et al. (KR 20080085322 A) and Eldridge et al. (US 2005/0277323 A1).
Regarding claim 7, Choi discloses all the elements. Choi is silent about the an electrical connection interface positioned between the space transformer and the main support, in correspondence with the frame, the electrical connection interface providing a link between a first plurality of pads realized on a side of the space transformer and a second plurality of pads on a side of the main support that faces the side of the space transformer. Shinde at fig. 11 discloses an electrical connection interface [32A] positioned between the space transformer [45B] and the main support [30A], in correspondence with the frame [54B], the electrical connection interface providing a link between a first plurality of pads [as shown] realized on a side of the space transformer and a second plurality of pads [as shown] on a side of the main support that faces the side of the space transformer. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify Choi as taught by Shinde, in order to obtain advantages that Shinde have to offer (see ¶0021 and ¶0027-0028).
Regarding claim 3, Choi discloses all the elements. Choi is silent about the abutment element is glued to the main support. Since Choi discloses connection between main support and abutment element as shown using connection element, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to use glue only to obtain advantages that Choi have to offer.
Regarding claim 13, Choi discloses all the elements. Choi is silent about the first connecting element is one of a plurality of connecting elements and the space transformer includes a plurality of multilayer modules, each being equipped with at least one of the connecting elements and being individually adjustable. Eldridge et al. [120] is one of a plurality of connecting elements [as shown] and the space transformer [82] includes a plurality of multilayer modules [451, 452], each being equipped with at least one of the connecting elements and being individually adjustable [as shown]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify Choi as taught by Eldridge, in order to obtain advantages that Eldridge have to offer (see ¶0051-0052).
Regarding claim 14, Eldridge discloses the abutment element includes a plurality of modular abutment elements, each being linked to at least one of the multilayer modules through at least one of the connecting elements [as shown at fig. 9B]. 
Regarding claim 15, Eldridge discloses the plurality of connecting elements includes connecting elements which are common to more than one of said multilayer modules and have an end portion overlapping more that one of the abutment elements [as shown at fig. 9B]. 
Regarding claim 17, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements of a probe card comprising: a probe head housing a plurality of contact probes having respective contact tips adapted to abut onto contact pads of a device under test, a main support and a space transformer connected to one another by a first connecting element, the first connecting element having a rod-like body, a first end portion, and a second end portion, wherein the space transformer comprises a first housing that engages a terminal section of the first connecting element and the main support comprises a second housing [via 65 of Shinde] to house without engagement the first connecting [62], and a metal abutment element glued to the main support, wherein the second end portion of the first connecting element has a maximum transverse dimension greater than a maximum transverse dimension of the body of the first connecting element and defines an undercut section that abuts onto the abutment element. 
Regarding claim 18, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including a frame equipped with a housing hole that houses the first connecting element, the frame being positioned between the main support and the space transformer. 
Regarding claim 19, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including an electrical connection interface positioned between the space transformer and the main support, in correspondence with the frame, and the electrical connection interface providing a link between a first plurality of pads realized on a side of the space transformer and a second plurality of pads on a side of the main support that faces the side of the space transformer. 
Regarding claim 21, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including the space transformer comprises a ceramic support and an organic multilayer linked to the ceramic support, the first housing being realized at least partially in the multilayer. 
Regarding claim 22, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including the first connecting element is one of a plurality of connecting elements and the space 
Regarding claim 23, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including the abutment element includes a plurality of modular abutment elements, each being linked to at least one of the multilayer modules through at least one of the connecting elements. 
Regarding claim 24, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including the plurality of connecting elements includes connecting elements which are common to more than one of said multilayer modules and have an end portion overlapping more that one of the abutment elements. 
Regarding claim 25, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including the terminal section of the first end portion of the first connecting element is threaded and engages with a threaded hole in the space transformer. 
Regarding claim 26, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including probe card comprising: a probe head housing a plurality of contact probes having respective contact tips adapted to abut onto contact pads of a device under test, a plurality of connection elements, including a first connection element, a main support and a space transformer connected to one another by the first connecting element, the first connecting element having a rod-like body, a first end portion, and a second end 
Regarding claim 27, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including the plurality of connecting elements includes connecting elements which are common to more than one of said multilayer modules and have an end portion overlapping more that one of the abutment elements. 
Regarding claim 28, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including the terminal section of the first end portion of the first connecting element is threaded and engages with a threaded hole in the space transformer. 
Regarding claim 29, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including the space 
Regarding claim 30, the combination of Choi, Shinde, Wu, Shin and Eldridge as stated above at rejection of claims 1-16 discloses all the elements including probe card comprising: a probe head housing a plurality of contact probes having respective contact tips adapted to abut onto contact pads of a device under test, a main support and a space transformer connected to one another by a first connecting element, the first connecting element having a rod-like body, a first end portion, and a second end portion, wherein the space transformer comprises a first housing that engages a terminal section of the first connecting element and the main support comprises a second housing [via 65 of Shinde] to house without engagement the first connecting element [62], a metal abutment element that rests on the main support, wherein the second end portion of the first connecting element has a maximum transverse dimension greater than a maximum transverse dimension of the body of the first connecting element and defines a undercut section that abuts onto the abutment element.

Allowable Subject Matter
Claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 8 calling for a   less than a maximum transverse dimension of the body and realizes an additional undercut section adapted to abut onto the frame. 
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 20 calling for a  probe card comprising: the first end portion of the first connecting element has a maximum transverse dimension less than a maximum transverse dimension of the body and realizes an additional undercut section adapted to abut onto the frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



March 13, 2021